

Execution Version




AMENDMENT to THE SUPPLY AND OFFTAKE AGREEMENT

THIS AMENDMENT to THE SUPPLY AND OFFTAKE AGREEMENT (this “Amendment”), dated as
of February 1, 2013 is made between J. Aron & Company, a general partnership
organized under the laws of New York (“Aron”) located at 200 West Street, New
York, New York 10282-2198, and Alon Refining Krotz Springs, Inc. (the
“Company”), a Delaware corporation located at 12700 Park Central Dr., Suite
1600, Dallas, Texas 75251 (each referred to individually as a “Party” or
collectively as the “Parties”).
RECITALS
Aron and the Company are parties to the Amended and Restated Supply and Offtake
Agreement dated as of May 26, 2010 and as from time to time thereafter amended
(the “S&O Agreement”) pursuant to which Aron has agreed to procure crude oil and
other petroleum feedstocks for the Company for use at the Refinery and purchase
all refined products produced by the Refinery (other than certain excluded
products);
Aron and the Company have entered into that certain Supplemental Agreement to
the Supply and Offtake Agreement dated October 31, 2011 (the “Supplemental
Agreement”), which terms and conditions therein supplement and amend the S&O
Agreement; and
Aron and the Company wish to amend certain terms and conditions of the S&O
Agreement and accordingly, agree as follows:
Section 1
Definitions; Interpretation

Section 1.1
Defined Terms. All capitalized terms used in this Amendment (including in the
Recitals hereto) and not otherwise defined herein shall have the meanings
assigned to them in the S&O Agreement.

Section 1.2
Interpretation. The rules of construction set forth in Section 1.2 of the S&O
Agreement shall be applicable to this Amendment and are incorporated herein by
this reference.

SECTION 2
Amendments

Section 2.1
Amendments to S&O Agreement as of Effective Date. Upon the effectiveness of this
Amendment, the S&O Agreement shall be amended as follows:

(a)         Sections 3.1 and 3.2 of the S&O Agreement are hereby amended and
restated in their entirety to read as follows:
3.1 Term. This Agreement shall become effective on the Effective Date and,
subject to Section 3.2, shall continue for a period starting at 00:00:01 a.m.,
CPT on the Commencement Date and ending at 11:59:59 p.m., CPT on May 31, 2019
(the “Term”; the last day of such Term being herein referred to as the
“Expiration Date”, except as provided in Section 3.2 below).
3.2 Changing the Term. Aron may elect to terminate this Agreement early
effective on May 31, 2016, May 31, 2017 or May 31, 2018 and the Company may
elect to terminate this Agreement early effective on May 31, 2018; provided that
no such election shall be effective unless the Party making such election (i)
gives the other Party at least six (6) months prior notice of any such election
pursuant to Article 26, (ii) concurrently exercises its right (or in the case of
the Company, causes Alon USA, LP to exercise its rights) to terminate the Alon
USA Supply and Offtake Agreement and (iii) concurrently exercises its right (or
in the case of the Company, causes ASI to exercise its rights) to terminate the
ASI Supply and Offtake Agreement effective as of the same early termination date
elected for this Agreement. If any early termination is properly elected
pursuant to the preceding sentence, the effective date of such termination shall
be the “Early Termination Date.
(b)    By replacing, in their entirety, Schedules B-2 and D-2 to the S&O
Agreement with the Schedules B-2 and D-2 attached hereto.
Section 2.2
References Within S&O Agreement. Each reference in the S&O Agreement to “this
Agreement” and the words “hereof,” “hereto,” “herein,” “hereunder,” or words of
like import, shall mean and be a reference to the S&O Agreement as heretofore
amended and as amended by this Amendment.

SECTION 3
Representations and Warranties

To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the Supply and Offtake Agreement,
as amended hereby, and has taken all necessary action to authorize the
foregoing; (ii) the execution, delivery and performance of this Amendment does
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or Governmental
Authority applicable to it or any of its assets or subject; (iii) all
governmental and other consents required to have been obtained by it with
respect to this Amendment have been obtained and are in full force and effect;
(iv) its obligations under the Supply and Offtake Agreement, as amended hereby,
constitute its legal, valid and binding obligations, enforceable in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law) and (v) no
Event of Default with respect to it has occurred and is continuing.
SECTION 4
Miscellaneous

Section 4.1
S&O Agreement Otherwise Not Affected. Except for the amendments pursuant hereto,
the S&O Agreement remains unchanged. As amended pursuant hereto, the S&O
Agreement remains in full force and effect and is hereby ratified and confirmed
in all respects. The execution and delivery of, or acceptance of, this Amendment
and any other documents and instruments in connection herewith by either Party
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by it to provide any other or further amendments,
consents or waivers in the future.

Section 4.2
No Reliance. Each Party hereby acknowledges and confirms that it is executing
this Amendment on the basis of its own investigation and for its own reasons
without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.

Section 4.3
Costs and Expenses. Each Party shall be responsible for any costs and expenses
incurred by such Party in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents to be delivered
in connection herewith.

Section 4.4
Binding Effect. This Amendment shall be binding upon, inure to the benefit of
and be enforceable by the Company, Aron and their respective successors and
assigns.

Section 4.5
Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE.

Section 4.6
Amendments. This Amendment may not be modified, amended or otherwise altered
except by written instrument executed by the Parties’ duly authorized
representatives.

Section 4.7
Effectiveness; Counterparts. This Amendment shall be binding on the Parties as
of the date on which it has been fully executed by the Parties. This Amendment
may be executed in any number of counterparts and by different Parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.

Section 4.8
Interpretation. This Amendment is the result of negotiations between and have
been reviewed by counsel to each of the Parties, and is the product of all
Parties hereto. Accordingly, this Amendment shall not be construed against
either Party merely because of such Party’s involvement in the preparation
hereof.



[Remainder of Page Intentionally Left Blank]



NY2-714407

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
S&O Agreement and the Market Agreement as of the date first above written.
J. ARON & COMPANY


By: /s/ Simon Collier

Name: Simon Collier

Title:


ALON REFINING KROTZ SPRINGS, INC.


By: /s/ Shai Even

Name: Shai Even

Title: Senior Vice President and Chief Financial Officer

NY2-714407

--------------------------------------------------------------------------------




[schedules to be attached]


Table 1: Baseline Volume
Group
 
Step-In Price
Step-Out Price
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
SUPPLEMENTAL MATERIAL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
SLOP
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out Date
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus the Adjustment Date Differential


 
 
 
 



Trading Day: Any Business Day for which the relevant price is published.






Table 2: Volume in excess of Baseline Volume


Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
 
Reference Price
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $0.12 / gallon) times 42
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $0.12 / gallon) times 42
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $0.12 / gallon) times 42
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $0.12 / gallon) times 42
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus $0.12 / gallon) times 42
 
 
 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
 
Reference Price
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times 42
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times 42
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times 42
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times 42
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times 42
 
 
 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
 
Reference Price
0.7 * Nymex RBOB * 42 + 0.3 * USGC ULSD * 42 - $5.00 / barrel, where Nymex RBOB
is defined as "The closing settlement prices on the New York Mercantile Exchange
for the Nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen
Blending Contract" and USGC ULSD is defined as "Arithmetic average of the means
of the daily quotations appearing in Platt's US Marketscan in the section GULF
COAST under the heading Distillates and blendstocks for the Ultra low sulfur
diesel-Pipeline quotation"
0.7 * Nymex RBOB * 42 + 0.3 * USGC ULSD * 42 - $5.00 / barrel, where Nymex RBOB
is defined as "The closing settlement prices on the New York Mercantile Exchange
for the Nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen
Blending Contract" and USGC ULSD is defined as "Arithmetic average of the means
of the daily quotations appearing in Platt's US Marketscan in the section GULF
COAST under the heading Distillates and blendstocks for the Ultra low sulfur
diesel-Pipeline quotation"
0.7 * Nymex RBOB * 42 + 0.3 * USGC ULSD * 42 - $5.00 / barrel, where Nymex RBOB
is defined as "The closing settlement prices on the New York Mercantile Exchange
for the Nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen
Blending Contract" and USGC ULSD is defined as "Arithmetic average of the means
of the daily quotations appearing in Platt's US Marketscan in the section GULF
COAST under the heading Distillates and blendstocks for the Ultra low sulfur
diesel-Pipeline quotation"
0.7 * Nymex RBOB * 42 + 0.3 * USGC ULSD * 42 - $5.00 / barrel, where Nymex RBOB
is defined as "The closing settlement prices on the New York Mercantile Exchange
for the Nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen
Blending Contract" and USGC ULSD is defined as "Arithmetic average of the means
of the daily quotations appearing in Platt's US Marketscan in the section GULF
COAST under the heading Distillates and blendstocks for the Ultra low sulfur
diesel-Pipeline quotation"
0.7 * Nymex RBOB * 42 + 0.3 * USGC ULSD * 42 - $5.00 / barrel, where Nymex RBOB
is defined as "The closing settlement prices on the New York Mercantile Exchange
for the Nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen
Blending Contract" and USGC ULSD is defined as "Arithmetic average of the means
of the daily quotations appearing in Platt's US Marketscan in the section GULF
COAST under the heading Distillates and blendstocks for the Ultra low sulfur
diesel-Pipeline quotation"
 
 
 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the closing settlement prices for each calendar day in the
relevant Production Week. For each calendar day that is not a Trading Day (i.e.
weekends and holidays), the closing settlement price shall be deemed to be the
closing settlement price for the immediately preceding Trading Day.
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract plus $5.50 / barrel
Applicable Grade Differential and Roll Component from the Procurement Contract
plus the closing settlement prices on the New York Mercantile Exchange for the
first nearby Light Crude Futures Contract
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Base Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract plus $5.50 / barrel
 
 
 
 
 
 
 
SUPPLEMENTAL MATERIAL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Not applicable
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Not applicable
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
 
 
 
 
 
 
 
SLOP
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $10.00 / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $10.00 / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $10.00 / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $10.00 / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $10.00 / barrel
 
 
 
 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
 
Reference Price
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus $6.00 / barrel
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus $6.00 / barrel
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus $6.00 / barrel
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus $6.00 / barrel
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus $6.00 / barrel
 
 
 
 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
 
Reference Price
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULF COAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus $0.08 /
gallon) times 42
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULFCOAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus $0.08 /
gallon) times 42
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULF COAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus $0.08 /
gallon) times 42
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULF COAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus $0.08 /
gallon) times 42
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULF COAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus $0.08 /
gallon) times 42
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






NY2-683992

--------------------------------------------------------------------------------




Trading Day: Any day for which the relevant price is published.


Base Price: The volume weighted average per barrel price of the Crude Oil sold
to the Company hereunder shall equal the per Barrel purchase price calculated
under all Procurement Contracts under which such Crude Oil was acquired.


Applicable Step-Out Date:In the event of a Termination Date of :

May 31, 2016, the Applicable Step-Out Dates shall be: May 26, 27, 31 of 2016
May 31, 2017, the Applicable Step-Out Dates shall be: May 26, 30, 31 of 2017
May 31, 2018, the Applicable Step-Out Dates shall be: May 29, 30, 31 of 2018
May 31, 2019, the Applicable Step-Out Dates shall be May 29, 30, 31 of 2019



NY2-714407

--------------------------------------------------------------------------------






 
 
 
 
 
 
 
Schedule D
 
 
 
 
 
 
 
Operational Volume Range
 
 
 
 
 
 
 
Product Group
Minimum (bbl)
Maximum (bbl)
Aron notification deadline for Target Month End Volume
Maximum Allowed Change in Month End Target
 
Baseline Volume
Volume in excess of Baseline
Baseline Volume
Volume in excess of Baseline
 
 
Crude
221,000
0
221,000
174,000
Business day following receipt of
Monthly Crude Forecast
 
 
 
 
 
 
 
 
Supplemental Material (Amdel)
273,000
0
273,000
0
Business day following receipt of
Monthly Crude Forecast
 
 
 
 
 
 
 
 
Gasoline 
440,000
0
440,000
140,000
30th of preceeding month
 
 
 
 
 
 
 
 
Jet
51,000
0
51,000
74,000
30th of preceeding month
 
 
 
 
 
 
 
 
Diesel
136,000
0
136,000
135,000
30th of preceeding month
 
 
 
 
 
 
 
 
Catfeed  
 
60,000
0
60,000
129,000
Business day following receipt of
Monthly Crude Forecast
Maximum increase / decrease of 40,000 bbls
 
 
 
 
 
 
 
Slop
5,000
0
5,000
16,000
30th of preceeding month
 
 
 
 
 
 
 
 
lurry
15,000
0
15,000
45,000
30th of preceeding month
 






NY2-714407